      Case 2:21-cv-02458-CFK Document 1 Filed 05/28/21 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
   __________________________________________
   KIMBERLY BALDACCI                          :
   2 Irving Street                            : CIVIL ACTION
   Yardley, Pennsylvania 19067                :
                                              : No. _______________
                    Plaintiff,                :
                               v.             : JURY TRIAL DEMANDED
                                              :
   NEW JERSEY UROLOGY, LLC                    :
   1515 Broad Street                          :
   Suite 120                                  :
   Bloomfield NJ 07003                        :
                                              :
                    Defendant.                :
   _________________________________________ :

                            CIVIL ACTION COMPLAINT

   The above-named Plaintiff, by and through her undersigned counsel, hereby avers as

follows:

                                     I.     Introduction

1. Plaintiff Kimberly Baldacci (hereinafter “Plaintiff”) seeks relief as the result of the

   wrongful termination of her employment with Defendant New Jersey Urology, LLC

   (hereinafter “Defendant”) in violation of the provisions of the Pennsylvania Whistleblower

   Act (43 P.S. §§ 1421–1431) and other applicable law.


                                      II.    Parties


2. Plaintiff is an adult individual and citizen of the Commonwealth of Pennsylvania with a

   residence at the above address.

3. Plaintiff worked as a medical assistant for Defendant at its Langhorne, Pennsylvania

   location until her wrongful firing on April 16, 2021.
                                              1
      Case 2:21-cv-02458-CFK Document 1 Filed 05/28/21 Page 2 of 6




4. At all times relevant herein, Plaintiff was an “Employee” and a “Whistleblower” as those

   terms are defined in 43 P.S. § 1422.

5. Defendant is a New Jersey Limited Liability Corporation and a citizen of New Jersey with

   an address as captioned above.

6. Defendant is covered by the Pennsylvania Whistleblower Law because it is a for-profit

   corporation that receives monies from one or more public bodies.

7. At all times relevant hereto, Defendant acted through its agents, servants and employees,

   each of whom was in the scope of their employment.

                               III.        Jurisdiction and Venue

8. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

9. The Court may properly maintain personal jurisdiction over Defendant because

   Defendant’s contacts with this state and this judicial district (including operation of one or

   more medical offices in this judicial district) are sufficient for the exercise of jurisdiction

   over it to comply with traditional notions of fair play and substantial justice, satisfying the

   standard set forth by the United States Supreme Court in International Shoe Co. v.

   Washington, 326 U.S. 310 (1945) and its progeny.

10. The Court may exercise original subject matter jurisdiction over the instant action pursuant

   to 28 U.S.C. §§ 1332 (diversity jurisdiction) because it is between citizens of different

   states and involves an amount in controversy in excess of Seventy-Five Thousand Dollars

   ($75,000.00), exclusive of interest and costs.

11. Venue is properly laid in this judicial district pursuant to 28 U.S.C. §§ 1391(b)(1) and

   1391(b)(2) because Defendant conducts business in this judicial district and because the



                                               2
      Case 2:21-cv-02458-CFK Document 1 Filed 05/28/21 Page 3 of 6




   acts and omissions giving rise to the claims set forth herein (including specifically the

   termination of Plaintiff’s employment) occurred exclusively in this judicial district.

                                   IV.     Factual Background

12. The foregoing paragraphs are incorporated as if set forth at length.

13. Plaintiff is a Registered Medical Assistant.

14. Defendant operates a medical practice specializing in urology.

15. At all times relevant hereto, Plaintiff was employed by Defendant as a medical assistant

   until her termination date as set forth above.

16. Plaintiff was terminated from the employ of Defendant because she made reports of

   “wrongdoing” (violations by Defendant and its agents of federal and/or state statutes and/or

   regulations) as that term is defined in 43 P.S.§ 1422 and/or reports of “waste” (conduct or

   omissions by Defendant and its agents which resulted in substantial abuse, misuse,

   destruction, or loss of funds belonging to or derived from Commonwealth or political

   subdivision sources) as that term is defined in 43 P.S. § 1422.

17. The reports made by Plaintiff included but were not limited to complaints to her supervisors

   of co-employees deliberately altering patient information in Defendant’s computer

   systems, including information related to patient medical conditions and prescribed

   medications.

18. At all times relevant hereto, Defendant’s agents and employees, including the managers

   who fired Plaintiff, were personally aware Plaintiff had made the foregoing reports and

   expressed animus toward her for so doing.

19. Plaintiff performed her job appropriately at all times relevant hereto.

20. There was no legitimate basis for Plaintiff’s termination.
                                               3
       Case 2:21-cv-02458-CFK Document 1 Filed 05/28/21 Page 4 of 6




21. Defendant gave Plaintiff no legitimate reason for her termination.

                   Count One – Pennsylvania Whistleblower Law Violations

22. The foregoing paragraphs are incorporated as if set forth at length.

23. In firing Plaintiff and engaging in other retaliatory action against her as a result of her

   reports of wrongdoing or waste, Defendant violated section 1423 of the Pennsylvania

   Whistleblower Law, which provides that:

           [n]o employer may discharge, threaten, or otherwise discriminate or retaliate
           against an employee regarding the employee’s compensation, terms, conditions,
           location or privileges of employment because the employee or a person acting on
           behalf of the employee makes a good faith report or is about to report, verbally or
           in writing, to the employer or appropriate authority an incidence of wrongdoing or
           waste.

24. As a direct result of her termination by Defendant, Plaintiff has incurred lost wages,

   benefits, and other economic damages.

25. Plaintiffs is also entitled to actual damages, including damages for non-economic losses

   such as pain and suffering, mental anguish, humiliation, and loss of reputation, all of which

   are recoverable elements of damage under the Pennsylvania Whistleblower Law in light of

   the Pennsylvania Supreme Court’s decision in Bailets v. Pennsylvania Turnpike

   Commission, No. J -91-2017 (Pa. March 27th, 2018).

26. Plaintiff is also entitled to equitable and injunctive relief, including reinstatement, removal

   of any discipline and/or false charges from her record, if applicable, and attorneys’ fees

   and costs.

27. The instant action is timely filed within the six (6) month statute of limitations set forth in

   43 P.S. § 1424.




                                                4
          Case 2:21-cv-02458-CFK Document 1 Filed 05/28/21 Page 5 of 6




       WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor and

against Defendant for an amount in excess of Seventy-Five Thousand Dollars ($75,000.00), that

she be awarded attorneys’ fees and costs of suit, and that all other legal, injunctive and equitable

relief that the Court deems just and proper be granted to her pursuant to 43 P.S.§ 1424(a) and other

applicable law.


                    Count Two – Wrongful Termination Of Employment


   28. The foregoing paragraphs are incorporated as if set forth at length.

   29. Defendant also wrongfully terminated Plaintiff’s employment in violation of the public

       policies of the Commonwealth of Pennsylvania.

   30. The public policies implicated by Plaintiff’s wrongful termination include but are not

       limited to the anti-retaliation policy expressly embodied in the Pennsylvania MCARE Act,

       40 P.S. § 1303.308.


       WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor and

   against Defendant for compensatory and punitive damages in an amount in excess of Seventy-

   Five Thousand Dollars ($75,000.00), that she be awarded attorneys’ fees and costs of suit, and

   that all other legal, injunctive and equitable relief that the Court deems just and proper be

   granted to her pursuant to 43 P.S.§ 1424(a) and other applicable law.




                                                   5
     Case 2:21-cv-02458-CFK Document 1 Filed 05/28/21 Page 6 of 6




                          Respectfully submitted,


                          /S/ Wayne A. Ely
                          Wayne A. Ely, Esquire
                          59 Andrea Drive
                          Richboro, PA 18954
                          (215) 801-7979
May 28, 2021              Attorney for Plaintiff




                                      6
